MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Dec 12 2017, 9:37 am
this Memorandum Decision shall not be
                                                                               CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Antwoin Richmond                                         Curtis T. Hill, Jr.
New Castle Correctional Facility                         Attorney General of Indiana
New Castle, Indiana
                                                         Kyle Hunter
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Antwoin Richmond,                                        December 12, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         33A01-1707-MI-1537
        v.                                               Appeal from the Henry Circuit
                                                         Court
State of Indiana,                                        The Honorable Kit C. Dean Crane,
Appellee-Respondent                                      Judge
                                                         Trial Court Cause No.
                                                         33C02-1703-MI-20



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 33A01-1707-MI-1537 | December 12, 2017           Page 1 of 6
                                             Case Summary
[1]   Antwoin Richmond, pro se, appeals the trial court’s entry of summary

      judgment in favor of the State on his petition for writ of habeas corpus.

      Concluding that his claim for relief is barred by the doctrine of res judicata, we

      affirm.


                                 Facts and Procedural History
[2]   Richmond pled guilty to class A felony child molesting in December 2007. The

      trial court imposed a sentence of twenty years. Richmond was released to

      parole on February 14, 2013. In April 2016, Richmond was served with a

      warrant for a parole violation. Following a hearing, his parole was revoked and

      he was reincarcerated to serve the remainder of his fixed term.


[3]   On October 24, 2016, Richmond filed a pro se petition for writ of habeas corpus

      in the Henry Circuit Court asserting that the good time credit that he

      accumulated prior to being released on parole should apply to reduce his fixed

      sentence following parole revocation. Upon motion for summary judgment,

      the trial court granted summary judgment in favor of the State on January 12,

      2017. The trial court concluded that the good time credit earned by Richmond

      did not reduce his fixed term but was merely applied to determine his eligibility

      for parole. Appellee’s App. at 18 (citing Miller v. Walker, 655 N.E.2d 47, 48 n.3

      (Ind. 1995) (good time credit does not reduce sentence itself but instead is

      applied to number of days incarcerated)). Thus, the court determined that once




      Court of Appeals of Indiana | Memorandum Decision 33A01-1707-MI-1537 | December 12, 2017   Page 2 of 6
      his parole was revoked, Richmond was properly ordered to serve the remainder

      of his fixed term.


[4]   Thereafter, on March 6, 2017, Richmond filed a second pro se petition for writ

      of habeas corpus in the Henry Circuit Court. He again asserted that his good

      time credit accumulated prior to his release on parole should apply to reduce his

      sentence following parole revocation. He claimed that he was “deprived of his

      due process right to a ‘notice’ and ‘hearing’ in regard to [the forfeiture] of his

      earned credit time” that occurred simply because he was released to parole.

      Appellant’s App. at 7. Both Richmond and the State filed motions for

      summary judgment. On May 17, 2017, the trial court granted summary

      judgment in favor of the State. Specifically, the trial court concluded that

      Richmond’s claim was barred by the doctrine of res judicata based upon the

      prior entry of summary judgment on his first petition. Richmond now appeals.


                                     Discussion and Decision
[5]   This appeal concerns a successive pro se petition for habeas corpus filed by

      Richmond. The trial court determined that Richmond’s claim is barred by the

      doctrine of res judicata. We agree.


[6]   “The doctrine of res judicata bars litigating a claim after a final judgment has

      been rendered in a prior action involving the same claim between the same

      parties or their privies. The principle behind the doctrine is the prevention of

      repetitive litigation of the same dispute.” Love v. State, 22 N.E.3d 663, 664 (Ind.

      Ct. App. 2014) (citations omitted), trans. denied (2015). The doctrine of res

      Court of Appeals of Indiana | Memorandum Decision 33A01-1707-MI-1537 | December 12, 2017   Page 3 of 6
      judicata consists of two distinct components, claim preclusion and issue

      preclusion. Smith v. Lake Cty., 863 N.E.2d 464, 470 (Ind. Ct. App. 2007), trans.

      denied. As we have explained,


              Claim preclusion is applicable when a final judgment on the
              merits has been rendered and acts to bar a subsequent action on
              the same claim between the same parties. When claim
              preclusion applies, all matters that were or might have been litigated
              are deemed conclusively decided by the judgment in the prior
              action. Claim preclusion applies when the following four factors
              are present: (1) the former judgment was rendered by a court of
              competent jurisdiction; (2) the former judgment was rendered on
              the merits; (3) the matter now at issue was, or could have been,
              determined in the prior action; and (4) the controversy
              adjudicated in the former action was between parties to the
              present suit or their privies.


      Id. (citation omitted). Richmond argues that the doctrine of res judicata should

      not apply here for two reasons: (1) the doctrine is inapplicable to habeas corpus

      cases, and (2) the claims raised in his second petition are different than those in

      his previous habeas corpus petition.


[7]   As for his first argument, Richmond is incorrect that the doctrine of res judicata

      cannot be applied to habeas cases. Our supreme court has stated:


              The general common-law rule as to the rule of res judicata in
              proceedings for writ of habeas corpus is that a decision under one
              writ of habeas corpus, refusing to discharge a prisoner, is not a
              bar to the issuance of another writ. This was the early common-
              law rule and the federal courts, as well as many state courts, have
              generally accepted or given effect to this rule where not changed
              by statutory enactment. However, it has been repeatedly held

      Court of Appeals of Indiana | Memorandum Decision 33A01-1707-MI-1537 | December 12, 2017   Page 4 of 6
              that where a second or subsequent application is based on the
              same, or not materially different, facts, a prior refusal to
              discharge may constitute authority for refusal on subsequent
              applications.


              ….


              It is obvious that no useful purpose would be served by trying
              over and over again in habeas corpus proceedings the same
              questions which were fully considered and determined in the
              original proceedings.


      Adams v. Eads, 255 Ind. 690, 692, 266 N.E.2d 610, 611-12 (1971) (quoting

      Shoemaker v. Dowd, 232 Ind. 602, 606-607, 115 N.E.2d 443, 446 (1953)).


[8]   Regarding his second argument, Richmond contends that the claims raised in

      this petition are different than the claims raised in his previous petition, and

      thus claim preclusion does not apply. Contrary to Richmond’s contention, we

      discern little difference between the two petitions. In the first petition,

      Richmond asserted that he was entitled to immediate release because the credit

      time that he accumulated prior to being released on parole should still apply to

      his sentence following parole revocation. The trial court entered summary

      judgment in favor of the State, concluding that credit time does not reduce the

      defendant’s fixed term but is used to determine when a person is eligible for

      parole. In his second habeas corpus petition, Richmond again asserted that he

      was entitled to immediate release because the credit time that he accumulated

      prior to him being released on parole should still apply to his sentence following

      parole revocation. He simply expanded his argument by stating that “due

      Court of Appeals of Indiana | Memorandum Decision 33A01-1707-MI-1537 | December 12, 2017   Page 5 of 6
       process requires … certain protections [such as notice and a hearing] before the

       good time credits may be revoked or taken away.” Appellant’s App. at 10. This

       is essentially the same dispute, between the same parties, repackaged to include

       a due process argument.


[9]    If Richmond wished to challenge the trial court’s prior entry of summary

       judgment on the credit time issue, he could have availed himself of his right to

       appeal at that time. “Having failed to avail himself of this right, he cannot use

       [a successive] writ of habeas corpus for the purpose of an appeal.” Shoemaker,
232 Ind. at 697, 115 N.E.2d at 446. Moreover, even were we to conclude that

       the claims in each petition are in fact different, Richmond could have and

       should have raised his due process argument in his first habeas corpus petition.

       There is no question that such matter “could have been” determined in the

       prior action. Smith, 863 N.E.2d at 470. His failure to raise the issue then

       precludes him from doing so now. We agree with the trial court that the claims

       in Richmond’s second petition are barred by the doctrine of res judicata. The

       trial court’s entry of summary judgment is affirmed.


[10]   Affirmed.


       Robb, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 33A01-1707-MI-1537 | December 12, 2017   Page 6 of 6